Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hentges U.S. Patent 4,943,048.
Claim 1, Hentges discloses a modular slide apparatus (2) for use on a staircase, comprising an entry section (40) (Fig. 9) comprising an entry surface defining a seat (46) (Fig. 9); and a gripping surface (10) substantially opposite the entry surface, the gripping surface being configured to interface with a tread of an upper stair of the staircase (col. 3, lines 55-58); a ramp section (24) (Fig. 9) comprising an elongated surface extending from the entry surface of the entry section at a downward angle towards a terminal end of the ramp section; and an underside configured to rest upon portions of the staircase (see Figs. 1 and 2); and two sidewalls opposing lateral sides (upwardly side walls from staircase in Fig. 4, and Fig. 9) of both the ramp section and the entry section, the two sidewalls each comprising an upper edge having a smooth upper surface defining a handrail.
Claim 2, wherein the terminal end of the ramp section is configured to interface with an additional slide apparatus to form a modular slide of increase length (see Figs. 2, 3 and 6).
Claim 4, the ramp section comprises a length such that the terminal end is suspended above a floor or tread of a lower stair of the staircase when in use (Figs. 1 and 9).
Clam 5, Hentges also discloses a curved lateral profile between the gripping surface of the entry section and an upper end of the ramp section, such that the entry surface is suspended above the upper stair when in use (see Fig. 9).
Claim 6, the two sidewalls extend upwardly at an angle way from one another (see Fig. 4).
Claim 7, each of the two sidewalls comprises a terminal edge proximate end of the ramp section, the terminal edge being angled away from the entry section (Figs. 3 and 6).
Claim 8, the ramp section of Hentges is configured to span three stairs of a standard residential staircase (see Fig. 1).
Claims 10 and 11, in combination of the above explanations for claim 1, the modular slide assembly comprising first and slide modules (multiple slide modules 4 in Fig. 1 joined together), each slide modules comprising all of the structural components as listed above in claims 1 and 2.
 Claims 12, Fig. 8 shows the first and second slide modules are substantially identical in shape and size.
Claim 13, Hentges shows the left and right sidewalls of the second slide module are configured to overlap and integrate with respective left and right sidewalls of the first slide module to form continuous left and right sidewalls of the modular slide (see Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hentges in view of Lin US 2005/0265777.
Regarding claim 9, Hentges fails to specifically disclose the substantial portion of the modular slide apparatus is constructed of a single piece of acrylonitrile butadiene styrene (ABS).  However, Lin discloses a modular assembly having a slide (4) and tubular components.  The slide (4) made of plastic material such as (ABS) (see [0017]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the modular slide apparatus of Hentges with the plastic material as taught by Lin increasing the rigidity and thus enhancing safety of the slide.   
Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hentges in view of Rice U.S. Patent 4,813,663.
Hentges fails to teach a rubber material or a pad as claimed.  However, Rice discloses a star slide comprising a floor gripping material (9) which maybe in the form of a soft rubber or the like is provided at the lower end of the slide to assist in preventing movement of the slide (col. 1, lines 60-65).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the gripping surface with the rubber material as taught by Rice for the purpose of providing a safe landing spot thus preventing injury.
Claim(s) 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hentges.
In view of the explanations of claims 1, 8, 10 and 12, Hentges discloses all of the claimed structural components except for the specific installation steps as claimed.  However, these steps merely contain generic method steps such as installing without any particular or unique installing steps.  Accordingly, one of ordinary skill in the art would recognize the obvious and/or generic installing steps the listed slide modules over the span of three stairs such that the continuous slide surface spans up to five stairs as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711